OFFICE OF THE ATTORNEY GENERAL      OF TEXAS
                              AUSTIN



gonorable Oeorge 8. Sheppard
Cca@xoller of Fublic Accounta
kuttin, Texas
Beer Birr



          Ia your letter of Jti
opircronIn reeponse to the roll
            %tme   8211 No.




                     t quwt10n uae awwro4i In the afamative
                   0. o-y&8, copy af vhl& ts rent ro‘oa
                                                      beP#ltb.
          Seotiorui1 and 2 of Hoase Bill Bo. 2011, Ferty-
8eventh Legislattwe,~bada aa follafet
Banorable QsorgeH.   Shepar&   age   2



          'Section1. That there is he-by approprlat-
     06 aunually for the fiscal yeara b@.nnl.ng Septem-
     bar 1, 1941, and ending August 31, 1943, out of
     any fbnds in the State Treamry, not otherwlae ap-
     propriated, the sum of Three lfundred Thousand Dol-
     hre ($300,000)for the purpose of providing per-
     manent funds end roveme for the "Flremen~aRelief
     snd RetireplentFund" oreated by House Bill Ro. 258,
     Chapter 125, page 229 of the General Lavs of the
     Re&ulsr Sesrlon or the Forty-flfihLegislature,
     approved Am?11 9, 1937.
          *Seotion 2. Di&urmments under this appro-
     priation to be made by the State Treamrer ia ie
     provided by sald Howe Bill Wo. 258, Chapter 125,
     p@e 329 of the General Lava of the Regular SessZon
     of the Forty-fifthLegislature,approved April 9,
     1937, In the mme tnamer as if the revenue and
     moneya her&n provided by appropriationhad been
                                              &id
     derlved by the tax ueutlon, Seation S!81 L. Ed. 1245. See also Rev York.Ra id Em-
        ., vs. Rew York, 303 u. s. 573, 62 L. Ed. 102il.
that opinion ve also held, in effeat, that the purpose of I[ouse
Bill 258, 45th Legislature,the Fiream IIIPetilon and Relief
UAW, vas a publlo one. The amount appropriatedby House Bill
1011 is definite and oertaln. Tfieva>ldlty of the appropria-
tion follows.
Eonopable Worge   H. Sheppard,P-e 3


          You also ask un hov funds from the Oeneral Revenue
say be plaoed Into the o&ah fund ar indioated by the Fire-
mu'8 Relief and RetirementFund, the General Revenue nov
be-   on 8 deflelt. We hardly belleve it *cerrary to anmmr
thl8 question exactly (u raked. The appropriationunder
examlnatlonva8 nude from a fund vhIoh deer not have the
owh but rhIah has a detlolt of nearly ~SO,OOO,OOO,a fact
launm to the Leglrlature         the appropriation. It
appoarrto wthattheir            I Fund till be oompelled to
ahaz+ethIr deilolt end operate a8 other appropriation8out
or the General Revenw. While It 18 true that the Firemen’8
Fund appropriationbill on it8 rue mmma to oontemplatea
oaah fund, it lr equally  ar true that orIgl.nallyIt wa8 oon-
templated that the Oenewal Revenue Pund should be a oarh
fund, Father than a detleit.
                                      Your8 very tmly
                                 ATTORHBYQHRERALOFTXAS


                                 By   -d&l
                                             Olena R. Imlr
                                                 Amuri8tant